Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 02 August 2022. Claims 1-2, 5-7, 10-11, and 15-16 have been amended. Claims 1-18 are pending.

Response to Remarks/Amendment
3. Applicant's remarks filed 02 August 2022 have been fully considered but they are persuasive.
The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
4. Applicant's remarks have been fully considered and they are considered persuasive.
The 112(a) and 112(b) has been withdrawn in light of the Applicant’s amendments.

Response to Remarks/Amendment
5. Applicant's remarks filed 02 August 2022 have been fully considered but they are not
persuasive. The remarks will be addressed below in the order in which they appear in the noted
response.

35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

	The applicant argues “…the judicial exception into a practical application of the exception. More specifically, the claims improve location determination systems by securely determining whether two or more devices are at the same location. In this manner, the claimed invention significantly reduces the opportunity for fraud that occurs when manual acknowledgment is required to validate location, thereby improving the security and privacy of the system. For example, in alternative systems, two people in separate locations can both fraudulently state that they are in the same location…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and not an abstract idea. However, the amended claims still teach determining whether devices are at the same location where the client device receives a short-range communication from another client device and analyzing the communication which is receiving information and is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

The applicant argues “…is similar to Example 35…Subject Matter Eligibility Examples: Business Methods. In Example 35, a method is described for ensuring secure transmission of data from a card using a smart label and encryption techniques. An ATM includes a controller that generates a random code when a customer provides her bank card to the ATM. The random code is provided to the customer and the customer enters the code at her mobile device which causes the mobile device to display encrypted data in the form of an image, such as a bar code…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate similarity to subject matter eligibility example 35 and is therefore not an abstract idea. However, the amended claims still teach determining whether devices are at the same location where the client device receives a short-range communication from another client device and analyzing the communication. This does not describe ensuring secure transmission of data from a card using a smart label and encryption techniques like subject matter eligibility example 35. Therefore, the rejection is maintained.

The applicant argues “… the claimed invention includes a sequence of events for addressing unique problems associated with determining whether client devices are at the same location (e.g., users manually acknowledging that they are at the same location to spoof the system)…receiving first and second short-range communications at a first client device from a second client device and analyzing the communications to determine a fraud score based on a likelihood that the first and second clients devices are at the same location is unconventional and improves location determination systems…” 


The examiner respectfully disagrees. The applicant argues that the amended claims
demonstrate an improvement and not an abstract idea. However, the amended claims still teach determining whether devices are at the same location where the client device receives a short-range communication from another client device and analyzing the communication which according to the MPEP Section 2106.05(d) indicates that mere receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept. Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues “…neither Lin nor Robinson, alone or in combination, discloses, "determining ... a fraud score based on a likelihood that the first client device and the second client device are at the same location," and "in response to determining that the fraud score is above a threshold, identifying ... a risk of fraud regarding whether the first client device and the second client device are at the same location"… Lin does not disclose a risk of fraud, much less determining a fraud score based on a likelihood that the first client device and the second client device are at the same location, and in response to determining that the fraud score is above a threshold, identifying a risk of fraud. Robinson also does not disclose this element missing from Lin…”

The examiner respectfully disagrees. The applicant argues that the references Lin and Robinson do not teach the amended claims. However, the reference Lin teaches 0007, 0009 0016, 0019, 0020, 0033, 0050, 0059, 0095 See determining the likelihood 0019 score is above a threshold likelihood 0059 and identifying whether the devices are at the same/similar 0036 location 0020. Therefore, Lin does disclose the determining a score based on a likelihood that the first client device and the second client device are at the same location, and in response to determining that the score is above a threshold. This is combined with the reference Robinson teaching having risk 0088 and fraud 0207 to teach the amended claims. Furthermore, Lin describes receiving a request for content from a user, the content to be displayed and determining an expected activity score which is analogous to the device security corrective action based on loss of proximity to another device, such as a key device from Robinson. Therefore, it would have been reasonable to combine these references for these claims. Therefore, the rejection is maintained. 

The applicant argues “…this type of fraud detection is not the same as determining a fraud score based on a likelihood that a first client device and a second client device are at the same location. The fraud detected in Robinson appears to be for identifying an insecure network, and not that two devices are fraudulently reporting they are in the same location. Moreover, the system in Robinson at most detects fraud, but does not determine a fraud score based on a likelihood that the first client device and the second client device are at the same location through analyzing first and second short-range communications from the second client device to the first client device, compare the fraud score to a threshold, or identify a risk of fraud when the fraud score is above the threshold…”

The examiner respectfully disagrees. The applicant argues that the references Lin and Robinson do not teach the amended claims. However, since Lin describes receiving a request for content from a user, the content to be displayed and determining an expected activity score which is analogous to the device security corrective action based on loss of proximity to another device, such as a key device from Robinson. Therefore, although Robinson describes describing fraud 0207 this is combined with the reference Lin teaching likelihood 0019 score is above a threshold likelihood 0059 and identifying whether the devices are at the same/similar 0036 location 0020 and communications between devices 0095. The two references Lin and Robinson when combined teach the type of fraud detection described. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-18 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for a method for securely determining a same location, the method comprising: receiving, from a first, an indication that the first and a second are at a same location (Receiving and Analyzing Information; an observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); receiving, from the first, an indication of a first short-range communication received at the first, via a first short-range communication link, from the second (Receiving  Information; an observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); receiving, from the first, an indication of a second short-range communication received at the first, via a second short-range communication link, from the second, wherein the first and second short-range communications identify the second (Receiving and Analyzing Information; an observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); analyzing, the indication of the first short-range communication and the indication of the second short-range communication, determining, a fraud score based on a likelihood that the first and the second are at the same location (Analyzing Information; an evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and in response to determining that the fraud score is above a threshold, identifying, a risk of fraud regarding whether the first and the second are at the same location (Receiving and Analyzing Information; an observation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation and judgement for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity. That is, other than devices, processors, server device, and client device nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity. For example, determining whether devices are at the same location where the client device receives a short-range communication from another client device and analyzing the communication encompasses what a dispatcher does to analyze communications from various communication devices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of devices, processors, server device, and client device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving information are insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0019] Referring to Fig. 1, an example environment 1 in which the techniques outlined above can be implemented includes a driver client device 10, a rider client device 28, and a vehicle 12 with a head unit 14. The driver client device 10 may be a smart phone, a tablet computer, a laptop computer, or a wearable computing device, for example. Moreover, the rider client device 28 may also be a smart phone, a tablet computer, a laptop computer, or a wearable device, for example. The driver client device 10 and the rider client device 28 can communicate with various content providers, servers, etc. via a wireless communication network such as a fourth- or third-generation cellular network (4G or 3G, respectively). Further, the driver client device 10 may communicate with the rider client device 28 via a first short-range communication link which may be a radio communication link, such as for example, BluetoothTM (e.g., BLE), Wi-Fi Direct, ZigBee, NFC, etc. Additionally, the driver client device 10 may communicate with the rider client device 28 via a second short-range communication link which may be an ultrasonic or near-ultrasonic communication link. The rider client device 28 may also communicate with various content providers, servers, etc. via a wireless long-range communication network such as a fourth- or third-generation cellular network (4G or 3G, respectively) and/or the Internet.

Which shows that this is a generic system which can be anything such as a smart phone, laptop, tablet computer, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the receiving steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 10 also contains the identified abstract ideas above, with the additional element non-transitory computer-readable storage media which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-9 and 11-18 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus are not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, claims 1-18 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1-5, 9-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2018/0075491 to Lin (hereinafter referred to as “Lin”) in view of US publication number 2016/0337863 to Robinson (hereinafter referred to as “Robinson”).

(A) As per claims 1/10, Lin teaches securely determining whether are at a same location, the method comprising: receiving, from a client device, an indication that the client device and a client device are at a same location (Lin: [0007, 0009, 0016, 0020, 0033, 0093 See the secure determination of the same/similar location from receiving information from devices]); 
receiving, the client device, an indication of a short-range communication received at the client device, via a short-range communication link, from the client device (Lin: [0007, 0016, 0020, 0095 See the receiving from devices of short-range communication]); 
receiving, from the client device, an indication of a short-range communication received at the client device, via a short- range communication link, from the client device, wherein the short- range communications identify the client device (Lin: [0007, 0016, 0020, 0050 0095 See the receiving from devices of short-range communication identified]); 
analyzing, the indication of the short-range communication and the indication of the short-range communication to determine a score based on a likelihood that the client device and the client device are at the same location (Lin: [0007, 0009, 0016, 0019, 0020, 0033, 0050, 0095 See analyzing the information from short range communications to determine a score based on a likelihood 0009 client or user devices are at a same/similar location]); 
and in response to determining that the likelihood score is above a threshold likelihood, identifying, regarding whether the client device and the client device are at the same location (Lin: [0007, 0009 0016, 0019, 0020, 0033, 0050, 0059, 0095 See determining the likelihood score is above a threshold likelihood 0059 and identifying whether the devices are at the same/similar location]).
Although Lin teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices and risk and fraud.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
Having a risk and fraud (Robinson: [0088, 0207 See having risk and fraud])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Lin with the use of ordering of various steps and devices and risk and fraud of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.
Lin teaches devices, servers, and processors 0007, 0016 in this and subsequent claims.

(B) As per claims 2/11, Lin teaches comprising: receiving, an indication of a short-range communication received at the client device from the client device via the short-range communication link, wherein the short-range communication identifies the client device as in claim 1; 
and analyzing, the indication of the short-range communication, the indication of the short-range communication, and the indication of the short-range communication to determine the likelihood that the client device and the client device are at the same location as in claim 1.
Although Lin teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Lin with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

(C) As per claims 3/12, Lin teaches comprising: receiving, from the client device, a set of sensor data collected by the client device as in claim 1. Lin also teaches collecting a set of sensor data (Lin: [0100 See collecting a set of senor data]); 2Application No.: 16/609,027Docket No.: 31730/204110-00 
receiving, from the client device, a set of sensor data collected by the client device as in claim 1. Lin also teaches collecting a set of sensor data (Li: [0100 See collecting a set of senor data]); 
comparing, the set of sensor data to the set of sensor data (Lin: [0009, 0060, 0100 See comparing information based on sensor data]); 
and adjusting, the likelihood determination that the client device and the client device are at the same location as in claim 1. Lin also teaches comparisons of information (Lin: [0009, 0060 See comparing information])
Although Lin teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Lin with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

(D) As per claims 4/13, Lin teaches comprising: receiving, from the client device, a client device from a set of devices within communication range of the client device as in claim 1. Lin also teaches communication signals (Lin: [0091, 0099 See communication signals]) ; 
receiving, from the client device, a set of communication signals collected by the client device from a set of devices within communication range of the client device as in claim 1; 
comparing, the set of devices to the set of devices as in claim 1 and 3; 
and adjusting, the likelihood determination that the client device and the client device are at the same location based on the comparison as in claim 3.
Although Lin teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Lin with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

(E) As per claims 5/14, Lin teaches receiving the indication of the short-range communication includes receiving, a client device in the short-range communication as in claim 1; 
and analyzing the indication of the second short-range communication includes: to identify a device from which the client device received the second short-range communication as in claim 1; 
and determining, whether the device from which the client device received the short-range communication is the client device as in claim 1.
Although Lin teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices, identifiers, cryptographic keys, or decryption of information.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
The use of information identifiers (Robinson: [0149 See use of information identifiers])
The use of cryptographic keys (Robinson: [0078, 0150 See use of cryptographic keys])
Applying the decryption of information (Robinson: [0152 See the decryption of information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Lin with the use of ordering of various steps and devices, identifiers, cryptographic keys, and decryption of information  of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

(F) As per claims 9/18, Lin teaches the short-range communication link is an communication link and the short-range communication link is a communication link as in claim 1. Lin also teaches radio communications (Li: [0095 See radio communications])
Although Lin teaches the use of devices for communication of information, it does not explicitly teach the use of ordering of various steps and devices and ultrasonic communication.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
Using ultrasonic communication (Lin: [0108 See using ultrasonic communication]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for communication of information of Lin with the use of ordering of various steps and devices and ultrasonic communication of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.

10. Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2018/0075491 to Lin (hereinafter referred to as “Lin”) in view of US publication number 2016/0337863 to Robinson (hereinafter referred to as “Robinson”) in further view of US publication number 2016/0364678 to Cao (hereinafter referred to as “Cao”).

(A) As per claims 6/15, Lin teaches receiving the indication that the client device and the client device are at the same location includes receiving, an indication that the client device and the client device are in a same as in claim 1. 
Although Lin teaches the use of devices for information, it does not explicitly teach the use of ordering of various steps and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information of Lin with the use of ordering of various steps and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.
Although Lin in view of Robinson teaches the use of devices for information with ordering, it does not explicitly teach the use of vehicles.
Cao teaches:
The use of vehicles (Cao: [0004 See the use of vehicles])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information with ordering of Lin in view of Robinson with the use of vehicles of Cao as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0086] of Cao.

(B) As per claims 7/16, Lin teaches in response to determining a likelihood, determining, that the client device and the client device are in the same as in claim 1. Lin also teaches being less than a threshold likelihood (Lin: [0033 See being less than a threshold likelihood]); 
and providing, to users of the client devices based on the determination (Lin: [0009, 0018 See providing to users of the devices based on determinations]).
Although Li teaches the use of devices for information, it does not explicitly teach the use of ordering of various steps, fraud and devices.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
Having a risk and fraud (Robinson: [0088, 0207 See having risk and fraud])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information of Lin with the use of ordering of various steps , fraud and devices of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.
Although Lin in view of Robinson teaches the use of devices for information with ordering, it does not explicitly teach the use of ridesharing.
Cao teaches:
The use of ridesharing (Cao: [0068 See the use of ridesharing])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information with ordering of Lin in view of Robinson with the use of ridesharing of Cao as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0086] of Cao.

(C) As per claims 8/17, Lin teaches to users of client devices in response to determining that the likelihood is less than the threshold likelihood as in claim 1.
Although Lin teaches the use of devices for information, it does not explicitly teach the use of ordering of various steps and devices and denying specific processes during steps.
Robinson teaches:
The ordering of various steps and devices (Robinson: [0189, 0283 See the ordering of various steps and devices])
Denying specific processes during steps (Robinson: [0213 See denying specific processes during steps])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information of Lin with the use of ordering of various steps and devices and denying specific processes during steps of Robinson as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0265] of Robinson.
Although Lin in view of Robinson teaches the use of devices for information with ordering, it does not explicitly teach the use of ridesharing.
Cao teaches:
The use of ridesharing (Cao: [0068 See the use of ridesharing])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the use of devices for information with ordering of Lin in view of Robinson with the use of ridesharing of Cao as they are analogous art along with the current invention which solve problems with receiving and analyzing communication information, and the combination would lead to an improved system of receiving and analyzing communication information which would improve the efficacy of analyzing communication information as taught in [0086] of Cao.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10332162 B1
Using wireless beacons for transit systems
Brock; Zachary et al.
US 20190180326 A1
DETERMINING RELEVANT BUSINESS LOCATIONS BASED ON TRAVEL DISTANCES
COATNEY; Derek et al.
US 10143018 B2
Computing device with wireless network selection feature
Sheriff; Irfan et al.
US 10089393 B2
Selecting and presenting content relevant to user input
Agarwal; Ashish et al.
US 20180255159 A1
Notification Permission Management
Cohen; Joseph et al.
US 10069783 B2
Notification bundles for affinities between notification data
Sharifi; Matthew et al.
US 10048842 B2
Selection biasing
Foerster; Jakob Nicolaus et al.
US 20180046957 A1
Online Meetings Optimization
Yaari; Ronen et al.
US 8612273 B2
Method and system for managing vehicle travel
Johnson; Ryan Sven
US 8554667 B2
Total structural risk model
Choudhuri; Tirthankar et al.


12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        11/1/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683